Citation Nr: 0410683	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for instability of the left 
knee with arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 to September 
1970.

This appeal arises from a June 1999 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans' 
Affairs which continued a 10 percent evaluation for degenerative 
joint disease, status post left knee injury.  By rating action in 
January 2002, the RO granted an increased rating to 20 percent for 
the disability, effective in January 1999.


REMAND

The determination has been made that additional development is 
necessary in the current appeal.  There has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.   Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

During a September 2003 hearing, the veteran testified that he had 
received medical treatment from Dr. Anand Swaroop in August 2003.  
He submitted a statement from Dr. Swaroop at the time of his 
hearing.  In addition, the veteran indicated that he would seek 
treatment for his condition from the VA Medical Center (MC) in 
East Orange, New Jersey.  The claims file does not contain medical 
treatment records from Dr. Swaroop or records from subsequent 
treatment the veteran may have received at the VAMC.

Although the veteran has undergone a VA examination, the examiner 
did not have the opportunity to review the veteran's most recent 
treatment records from Dr. Swaroop or the VAMC.  In addition, in 
his September 2003 hearing, the veteran indicated that his left 
knee condition has worsened since his most recent examination.  
Therefore, it would be beneficial to have the veteran undergo a 
current VA examination which adequately describes functional 
impairment as required by DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40, 4.45.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration, and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
The RO should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also ensure compliance with VA's 
obligations under the VCAA as interpreted by any applicable legal 
precedent.

2.  The RO should request the veteran to provide the address and 
authorize Dr. Swaroop to release the veteran's treatment records 
from August 2003 to the present.  Subsequently, the RO should 
contact Dr. Swaroop and obtain medical treatment records 
concerning the veteran.

3.  The RO should determine whether the veteran sought additional 
treatment for his left knee from the East Orange VAMC.  The RO 
should then obtain any VA treatment records from September 2003 to 
the present.

4.  The RO should schedule the veteran for another examination to 
determine the current nature and severity of his left knee 
condition.  All indicated special tests and studies should be 
conducted, to include range of motion studies.  The claims file 
must be made available to the examiner for review and the 
examination report should reflect that such review was 
accomplished.  The examiner should describe in detail any 
functional loss due to the veteran's service-connected left knee 
condition.  In particular, the examiner should be asked to 
determine whether the veteran's left knee exhibits weakened 
movement, excess fatigability, or incoordination, and if feasible, 
these determinations should be expressed in terms of the degree of 
additional range of motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The examiner should also 
provide an opinion as to whether pain could significantly limit 
functional ability during flare-ups or when the left knee is used 
repeatedly over a period of time.  This determination should also, 
if feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis due to pain on use or during 
flare-ups.  All opinions expressed should be supported by 
appropriate rationale.  

5.  Thereafter, the RO should readjudicate the veteran's claim.  
If the decision remains adverse to the veteran, both he and his 
representative should be furnished a supplemental statement of the 
case and provided an appropriate period of time in which to 
respond thereto.  The case should then be returned to the Board 
for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



